DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4 and 7 are objected to because of the following informalities:  
In claim 4, applicants claim “wherein the additional cross-linking and rehydrating is performed by impregnating in the cross-linking solution of the dehydrated hydrogel composite.”
This claim language is confusing and might be better written as “…wherein the additional cross-linking and rehydrating is performed by impregnating the dehydrated hydrogel in a cross-linker solution.” as described in the specification. 

Claim 7 is missing a period at the end of the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the dehydrated hydrogel composite" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 properly defines “the dehydrated hydrogel”; however it does not properly define the “composite”.
It is noted that since claims 2-13 ultimately or directly depend from claim 1, they are rejected along with claim 1 because they incorporate all of the limitations of claim 1, including those that are indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 6 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2016/178586.
WO ‘586 discloses obtaining a collagen gel; hydrating the collagen gel; molding the gel and heating to set; dehydrating; rehydrating; and crosslinking following the dehydration and rehydration steps (p. 4, [0015]-[0022]).  
WO ‘586 discloses placing the collagen gel on a glass slide and then carrying out complete dehydration (pp. 39-40, [00213]).  WO ‘586 does not disclose whether or not the hydrogel shrinks or whether it shrinks unidirectionally; however, WO ‘586 carries out the method of dehydrating using the same method as that claimed and described in the instant specification.  Therefore, the hydrogel inherently shrinks unidirectionally, as claimed.
WO ‘586 anticipates instant claim 1.
As to claims 2, 4 and 6, WO ‘586 discloses carrying out crosslinking by way of covalent bonding, using crosslinking agents such as glutaraldehyde, or alternatively or in addition to, ionic bonding (pp. 21-22, [00160]-[00163]).  WO ‘586 exemplifies crosslinking the collagen gel by immersing in riboflavin and irradiating with UVA. 
As to claim 13, WO ‘586 discloses carrying out complete dehydration of the gel at 37ºC (pp. 39-40, [0213]).

Claims 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nazhat (US 2015/0182660).
Nazhat discloses preparing a dense hydrogel comprising providing at least a partially gelled hydrogel, placing in a fluid communication with an end of a capillary and driving the at least partially gelled hydrogel into the capillary to form a dense hydrogel with a substantially aligned solid phase (such as fibrils) (p. 1, [0008]).  Nazhat discloses that the dense hydrogels can incorporate any inorganic materials, such as particles (p. , [0155]), teaching that these particles can also be aligned with or along the solid phase/aligned fibrils (p. 4, [0040]-[0041]).  Nazhat discloses that driving the non-densified partially-gelled hydrogel into a capillary forces the hydrogel fibrils to re-arrange and to align with one another along the axis of the capillary (p. , [0154]), which meets applicants’ “restructured hydrogel” having a layered structure and unidirectional alignment.  
Nazhat discloses that the dense hydrogel can be used as a medical device or injectable implant (p. [0070]), which meets applicants’ bioelectronic device.
Nazhat anticipates instant claims 14-15.

Claim 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 101881249; however, for convenience, the machine translation will be cited below.
KR ‘249 discloses a polymer-inorganic hybrid film having improved mechanical properties.  KR ‘249 discloses preparing an alginate/alumina-PVP coated hybrid film by dispersing alumina in a solution of PVP to prepare PVP coated alumina, mixing with alginate and calcium sulfate to prepare a hydrogel, casting between glass plates to form a flat film-like hydrogel in which the calcium ions were stored at room temperature for one day to completely crosslink with the alginate, cut into a rectangular shape and dried at room temperature (pp. 5-6).  KR ‘249 discloses that after curing at room temperature for 24 hours, ion bridging between alginate chains was completely formed through complete diffusion of calcium ions (p. 4).  
Figure 2 appears to show that the hydrogel is “restructured” from the time that it is formed to the time that the composite film is formed.  Additionally, it can be seen that the alumina and the hydrogel form a layered structure, especially in Figure 3.

    PNG
    media_image1.png
    355
    1129
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    661
    1091
    media_image2.png
    Greyscale

		KR ‘249 anticipates instant claim 14.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WO 2019/164931 teaches forming a high concentration hydrogel involving preparing a hydrogel precursor solution, crosslinking, dehydrating, and then rehydrating (Abstract), where the resulting rehydrated hydrogel may be cross-linked (p. 10); however, WO ‘931 teaches that the gels that are dehydrated and then rehydrated are not only smaller in diameter than the original gel but are also shorter (p. 17), suggesting multidirectional shrinkage, rather than the claimed unidirectional shrinkage.
WO 01/068156 discloses hydrogel-forming polymers with alumosilicate component (mica), where the alumosilicate is added before, during or after polymerization reaction, but before the hydrogels are dried (p. 3).  WO ‘156 discloses that the hydrogel-forming polymers are post-crosslinked, where surface post-crosslinking can take place in a manner known per se with dried, ground and sieved polymer particles, where the crosslinkers are preferably applied to the surface of the hydrogel particles in the form of a water-containing solution (p. 7).  WO ‘156 discloses that the crosslinking agent solution is applied by spraying and drying; therefore, WO ‘156 does not teach or suggest the claimed “rehydrating” and would not be desirable as WO ‘156 uses the particles as absorbents.
JP 2002-53629 teaches preparing a hydrogel containing water-swellable clay comprising polymerizing a monomer in the presence of a of the water-swellable clay and water, followed by drying; however, JP ‘629 does not teach additional crosslinking and rehydration, as claimed.
KR 101725645 teaches a hydrogel having improved mechanical strength, prepared by rearranging the hydrogel polymer structure linearly by stretching and cross-linking for structure retention (p. 2).  KR ‘645 exemplifies preparing an alginate/polyacrylamide hydrogel, crosslinked with methylene bisacrylamide and calcium sulfate; cutting the hydrogel and stretching (suggesting a unidirectional shrinking) and immersing in a crosslinking solution of barium chloride.  However, KR ‘645 does not teach or suggest dehydrating or the inclusion of inorganic particles, as claimed.
 Kim (Bioinspired Structural Composite Hydrogels with a Combination of High Strength, Stiffness, and Toughness, Adv. Funct. Matr. 2021, 31, 8 pages) teaches the claimed invention, but does not qualify as prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344. The examiner can normally be reached Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brieann R Johnston/Primary Examiner, Art Unit 1766